UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7031



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLEVELAND MCLEAN, JR., a/k/a Junior, a/k/a
June,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (CR-90-105)


Submitted:   October 14, 2004             Decided:   October 21, 2004


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Cleveland McLean, Jr., seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

successive.    An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that McClean has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, grant McLean’s motions to

supplement, deny his motion for default, and dismiss the appeal.

To the extent that McLean’s notice of appeal and appellate brief

could   be   construed   as    a   motion    for   authorization   to   file   a

successive § 2255 motion, we deny authorization.                   See United

States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003), cert.

denied, 124 S. Ct. 496 (2003).              We dispense with oral argument


                                     - 2 -
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                              - 3 -